DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 4 recites the recitation "a battery". There is insufficient antecedent basis for this limitation in the claim. It’s not clear if "a battery" refers to additional battery or the same battery as recited in claim 1, line 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 - 4, 10 and 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Christensen et al. (US # 20130200855), in view of the US Patent by Whiting et al. (US # 6130519).

Regarding Claim 1, Christensen teaches in Figure 2, a maintenance device (Considering the part 204, 206, 208, 216 and 212 a control system 200 as maintenance device) for coupling to a battery (202) of an electric vehicle (201, [0030, lines 1-8]) and performing maintenance on the battery [0004], comprising: 
a controller (204) configured to control operation of the maintenance device (Claim 4, Also see 0015, lines 12-14, 0018, lines 1-5, 12-14]; 
a plurality of wire loading coils (Tesla Coil see [0034], Claim 7) - As per the Wikipedia a Tesla coils have two coils, see https://en.wikipedia.org/wiki/Tesla_coil ) configured to apply a discharge load (“first load”, Claim 4) to the battery [0035, lines 13-14, 0036, lines 1-6]; and
load control circuitry (Controller 204, Switching Device 212) configured to selectively couple at least two of the plurality of wire loading coils to the battery in response to an output from the controller [0036].
Christensen fails to teach:
a device housing; 
Whiting teaches in Figures 6-7, a maintenance device (Battery Booster) comprising a housing (22, Col 5, lines 34-37).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to install the component of the maintenance device in a housing within the apparatus of Christensen, as taught by Whiting, in order to additional to securely hold the devices in one place to facilitate maintenance.

Regarding Claim 3, Christensen and Whiting teaches the apparatus of claim 1.
Christensen further teaches including communication circuitry configured to couple to a data bus of the electric vehicle [0035, lines 4-5].

Regarding Claim 4, Christensen and Whiting teaches the apparatus of claim 1.
Christensen further teaches including communication circuitry configured to couple to a battery pack of the electric vehicle [0035, lines 7-10].

Regarding Claim 10, Christensen and Whiting teaches the apparatus of claim 1.

wherein the controller is configured to communicate with a databus of the electric vehicle during discharge of the battery pack [0017, 0019].

Regarding Claim 13, Christensen and Whiting teaches the apparatus of claim 1.
Christensen further teaches:
wherein the controller is electrically isolated from the load (Controller 204 is isolated from load using a switching device 212).

Regarding Claim 14, Christensen and Whiting teaches the apparatus of claim 1.
Christensen further teaches:
including a memory (216) configured to log information related to discharging of the battery pack [0026, lines 1-5].

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen and Whiting as applied to claim 1 above, in further view of the US Patent Application Publication by Lee et al. (US # 20170158058).

Regarding Claim 2, Christensen and Whiting teaches the apparatus of claim 1.
The combination of Christensen and Whiting fail to teach:
a junction box configured to couple the controllable load to the battery pack .
Lee teaches in Figure 1, a junction box (13) configured to couple a load (19) to a battery pack (14, [0031]).


Regarding Claim 8, Christensen and Whiting teaches the apparatus of claim 1.
The combination of Christensen and Whiting fail to teach:
including a junction box configured to couple the controller to a data bus of the vehicle.
Lee teaches in Figure 1, a junction box (13) configured to couple the controller to a data bus of the vehicle [0031].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a junction box coupled to the controller to a data bus within the apparatus of Christensen and Whiting, as taught by Lee, in order to route plurality of electrical connections to various components of the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen and Whiting as applied to claim 1 above, in further view of the US Patent Application Publication by Kang (US # 20080087479).

Regarding Claim 5, Christensen and Whiting teaches the apparatus of claim 1.
The combination of Christensen and Whiting fail to teach:
including power supply circuitry configured to be powered by a 12 volt source.
(First DC/DC Converter 55 is powered by 12v auxiliary battery 50, [0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a power supply powered by 12V voltage supply within the apparatus of Christensen and Whiting, as taught by Kang, in order to provide backup power in case electric power from the main source fails, thus providing continues power to the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen and Whiting as applied to claim 1 above, in further view of the US Patent to Nor (US # 5,202,617).

Regarding Claim 6, Christensen and Whiting teaches the apparatus of claim 1.
The combination of Christensen and Whiting fail to teach:
including a shut off switch configured to be actuated by an operator.
Nor teaches a shut off switch (62) configured to be actuated by an operator (Col 8, lines 36-38).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a manual operated switch within the apparatus of Christensen and Whiting, as taught by Nor, in order to additionally facilitate the user halting the battery discharge system in the event of the system malfunctions.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen and Whiting as applied to claim 1 above, in further view of the US Patent to Zhou et al. (US # 10,525,841).

Regarding Claim 7, Christensen and Whiting teaches the apparatus of claim 1.
The combination of Christensen and Whiting fail to teach:
including an insulated gate bipolar transistor coupled to the load.
Zhou teaches in Figure 2, an insulated gate bipolar transistor (206) coupled to a load (126 and 114, Col 6, lines 51-61).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using an insulated gate bipolar transistor (IGBT) to drive the load within the apparatus of Christensen and Whiting, as taught by Zhou, in order to achieve high voltage capability and relatively fast switching speeds.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen and Whiting as applied to claim 1 above, in further view of the US Patent to Schmalzriedt et al. (US # 5321231).

Regarding Claim 9, Christensen and Whiting teaches the apparatus of claim 1.
The combination of Christensen and Whiting fail to teach:
including a bridge circuit configured to couple to the battery pack and wherein a voltage difference across the bridge circuit is indicative of electrical current leakage from the battery pack to electrical ground.
(Fig 1, 4, Col 13, lines 5-22).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a bridge circuit with the battery within the apparatus of Christensen and Whiting, as taught by Schmalzriedt, in order to additionally discharge the battery to bridge circuit in case of the main load fails.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen and Whiting as applied to claim 1 above, in further view of the US Patent Application Publication by Trigiani (US # 20090146610).

Regarding Claim 11, Christensen and Whiting teaches the apparatus of claim 1.
The combination of Christensen and Whiting fail to teach:
the slave device including a slave controllable load configured to apply a slave load to the battery pack.
Trigiani teaches the slave device including a slave controllable load configured to apply a slave load to the battery pack (Fig 1, [0034-0035]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using slave load within the apparatus of Christensen and Whiting, as taught by Trigiani, in order to test the functionality of the system by discharging to various loads.

Regarding Claim 12, Christensen and Whiting teaches the apparatus of claim 1.
The combination of Christensen and Whiting fail to teach:
the controller controls the slave controllable load to thereby apply a total load which is lesser than the controllable load.
Trigiani teaches a controller controls the slave controllable load to thereby apply a total load which is lesser than the controllable load (Fig 1, [0056]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling slave load within the apparatus of Christensen and Whiting, as taught by Mouchet, in order to test the functionality of the system by discharging to various loads.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen and Whiting as applied to claim 1 above, in further view of the US Patent Application Publication by Krampitz et al. (US # 20070210801).

Regarding Claim 15, Christensen and Whiting teaches the apparatus of claim 1.
The combination of Christensen and Whiting fail to teach:
including charge circuitry configured to electrically charge a cell or battery of the battery pack.
Krampitz teaches a charge circuitry configured to electrically charge a cell or battery of the battery pack (Fig 3, Abstract, 0037).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a charging circuitry within the apparatus of .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen and Whiting as applied to claim 1 above, in further view of the US Patent Application Publication by Kondo (US # 8810200).

Regarding Claim 16, Christensen and Whiting teaches the apparatus of claim 1.
Christensen further teaches the battery pack.
The combination of Christensen and Whiting fail to teach:
wherein the load includes at least two load resistances configured to the selectively electrically coupled to the battery pack.
Kondo teaches wherein the load includes at least two load resistances configured to the selectively electrically coupled to a power supply (Claim 4, Col 1, lines 50-52, Col 8, lines 64-65, Claim 4).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using plurality of load resistors within the apparatus of Christensen and Whiting, as taught by Kondo, in order to test the functionality of the system.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Tsukamoto et al. (US # 6531847) teaches a safely discharging a battery using a load (resistance heater), Fig 3, Col 5, lines 7-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859